PRATT, J.
The judge’s charge correctly stated the rules of law upon which the case depends. The request of defendant that the jury be charged that it was negligence for plaintiff to attempt to repair the machinery was properly denied. Upon that question evidence had been given, and it was properly left to the jury to pass upon its weight. The testimony was in conflict upon many points, but the questions were for. the jury, and we cannot interfere with their determination.
Judgment affirmed, with costs.